Citation Nr: 0115001	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for frostbite residuals to 
the face, ears, feet and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven  D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953, including service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied, as not well grounded, the veteran's claim of 
entitlement to service connection for residuals of frostbite 
of the face, ears, feet and knees.  The veteran perfected a 
timely appeal of this determination to the Board.


REMAND

As noted in the introduction, in January 1999, the RO&IC 
denied the veteran's claim on the basis that it was not well 
grounded.  Thereafter, in a March 2000 rating action, a copy 
of which was issued as part of the Supplemental Statement of 
the Case (SSOC) dated that same month, the RO&IC confirmed 
and continued the denial of this claim on that same basis.  
Since that time, however, there has been a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001); VAOPGCPREC 11-2000 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO&IC has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran asserts that service connection for residuals of 
frostbite of the face, ears, feet and knees is warranted 
because he was exposed to cold weather conditions while 
serving in Korea with the 3rd Infantry Division and was not 
provided protective gear.  The veteran reports that, as a 
result, he had frostbite and now suffers from numerous 
residuals, including joint pain and stiffness, night pain, 
cold sensitivity, numbness, burning, tingling and excessive 
sweating.  In addition, in the September 1998 VA examination 
report, the physician opined that the veteran's post-
operative cancer residuals were related to his period of 
service.  Moreover, in his April 2000 Substantive Appeal, the 
veteran affirmatively asserted that service connection was 
warranted for these residuals; however, to date, VA has not 
addressed the cancer aspect of his claim.

In support of this claim, the veteran maintains that he was 
stationed, along with his unit, in close proximity to the 
Chosin Reservoir.  In addition, he essentially argues that he 
participated in the Chosin Reservoir Campaign; his DD Form 
214 reflects that he served with the 3rd Infantry Division.  
Further, his service medical records show that he served in 
Korea from November 1950 to January 1952.  

In denying this claim, the RO&IC acknowledged that the 
veteran served in Korea during the Korean Conflict but 
reasoned that, because he was not stationed at the Chosin 
Reservoir, there was no evidence showing he was exposed to 
cold temperatures while serving there.  In his April 2000 
Substantive Appeal, the veteran challenges that conclusion, 
asserting that he served along with his unit in the Chosin 
Reservoir Campaign.  Indeed, he maintains that he received 
treatment for frostbite at a service facility located in 
Japan during 1950 and 1951.  To date, VA has not attempted to 
associate any records of the veteran's reported in-service 
treatment for frostbite with the claims folder.  As such, on 
remand, the RO&IC must make an attempt to determine whether 
such records exist, and if so, consider them in the 
adjudication of this claim.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  Moreover, although a careful review of the 
claims folder fails to indicate whether the veteran 
participated in the Chosin Reservoir Campaign, to date, his 
service personnel records have not been obtained and they 
must be considered in the adjudication of this claim.

Further, in adjudicating this claim, the RO&IC has apparently 
also not considered Veterans Benefits Administration Manual 
M21-1, part VI, (Manual) paragraph 11.20.  This Manual 
section provides:

11.20  RESIDUALS OF COLD INJURY

	a.  General.  Injury by cold causes 
structural and functional disturbances of 
small blood vessels, cells, nerves, skin, 
and bone.  Exposure to damp cold 
(temperatures around freezing) causes 
frostnip and immersion (trench) foot.  
Exposure to dry cold (temperatures well 
below freezing) causes frostbite.  In 
severe cases there may be loss of 
fingers, toes, earlobes, tip of nose, 
etc.  The physical effects of exposure 
may be acute or chronic, with immediate 
or latent manifestations.  The fact that 
the immediate effects of cold injury may 
have been characterized as "acute" or 
"healed" does not preclude development 
of disability at the original site of 
injury many years later.

	b.  Chronic Effects of Exposure.  
Veterans with a history of cold injury 
may experience the following signs and 
symptoms at the site of the original 
injury:  chronic fungus infection of the 
feet, disturbances of nail growth, 
hyperhidrosis, chronic pain of the 
causalgia type, abnormal skin color or 
thickness, cold sensitization, joint pain 
or stiffness, Raynaud's phenomenon, 
weakness of hands or feet, night pain, 
weak or fallen arches, edema, numbness, 
paresthesias, breakdown or ulceration of 
cold injury scars, vascular insufficiency 
(indicated by edema, shiny, atrophic 
skin, or hair loss).  They also face an 
increased risk of developing the 
following conditions at the site of the 
original injury:  peripheral neuropathy, 
squamous cell carcinoma of the skin (at 
the site of the scar from a cold injury), 
arthritis or other bone abnormalities 
(osteoporosis, subarticular punched out 
lesions).  Service connection for these 
residuals may be in order if they arise 
in the area of a cold injury incurred 
during military service unless an 
intercurrent nonservice-connected cause 
is determined.  The fact that a 
nonservice-connected systemic disease 
that could produce similar findings is 
present, or that other areas of the body 
not affected by cold injury have similar 
findings, does not necessarily preclude 
service connection for such conditions in 
the cold injured areas.  When considering 
the possibility of intercurrent cause, 
reasonable doubt, as defined in 38 CFR 
3.102, will always be resolved in the 
veteran's favor.

	c.  Chosin Reservoir Campaign.  The 
Chosin Reservoir Campaign was conducted 
during the Korean War from October 1950 
until December 1950 in temperatures of -
20F or lower.  Many participants in this 
campaign suffered from frostbite for 
which they received no treatment.  
Consequently there may be no service 
medical records to directly support their 
claims for frostbite.  If the veteran's 
participation in the Chosin Reservoir 
Campaign is confirmed, it would be 
reasonable to concede exposure to extreme 
cold, under the provisions of 38 U.S.C. 
1154(a).  Provided there are no other 
circumstances to which this disability 
may be attributed, service connection 
under the provisions of 38 CFR 3.303(a) 
and 3.304(d) must be considered if the 
veteran has a disability which is 
diagnosed as a residual of cold injury.

In light of the foregoing, the Board observes that VA clearly 
recognizes both that the veteran may well have been exposed 
to the cold weather conditions to which he alleges and that 
many of the residuals he claims that he suffers from are ones 
that VA acknowledges reasonably have been shown to stem from 
that exposure.  As such, on remand, the RO&IC must 
specifically consider this Manual provision.

In addition, the Board observes that, in September 1998, the 
veteran was afforded a formal VA examination.  In the 
corresponding examination report, the VA physician diagnosed 
the veteran as having residuals of frozen feet; excision of 
carcinoma of the tip of the nose, which as noted above the 
examiner indicated was related to the veteran's military 
service; and residuals of a lesion of the ear.  Further, in a 
September 1999 statement prepared by his private physician, 
Dr. A. Reid Leopold, that examiner opined that the veteran 
suffered from foot and leg pain that was related to in-
service frostbite.  The veteran also states that he receives 
treatment for the residuals of his in-service frostbite at 
the Altoona, Pennsylvania, VA Medical Center; however, recent 
records of his private treatment and VA outpatient care at 
that facility have not been associated with the claims 
folder.  The claims folder further shows that the RO&IC has 
associated records from the Social Security Administration 
(SSA) relating to the veteran's claim for disability benefits 
from that agency; however, because an award of disability 
benefits would have automatically been converted to old age 
insurance benefits when the veteran turned 62 in 1995, see 42 
U.S.C. §§ 402, 423 (1994 ed. Supp. IV), there may be no 
outstanding pertinent records from this agency.

In light of the recently enacted law, the veteran's 
statements, the medical evidence of record, the absence of 
the service personnel records, the possibility that pertinent 
service records relating to the veteran's in-service 
treatment for frostbite at a service facility in Japan are 
outstanding, the Board concludes that this claim must be 
remanded to afford him an appropriate VA examination.  In the 
examination report, the examiner must offer an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran currently 
has any residuals of in-service frostbite.  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. 
App. 401, 405 (1991).  Prior to scheduling such an 
examination, however, all outstanding treatment records must 
be associated with the claims folder.  This must also 
specifically include the records of the veteran's treatment 
at the Altoona, Pennsylvania, VA Medical Center and by Dr. 
Leopold, as well as, if appropriate, from the SSA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  In ordering this development, 
the Board is mindful that as noted above, the veteran was 
afforded a pertinent VA examination in September 1998; 
however, a review of the corresponding examination report 
shows that, although the examiner attributed his foot 
problems to his in-service frostbite as well as the residuals 
of the skin cancer on his nose, he failed to identify the 
current foot pathology or discuss whether he had other 
residuals of that cold exposure.

Finally, the Board observes that, in adjudicating this claim, 
the RO&IC has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the above Manual provision and veteran's 
service in Korea with the 3rd Infantry Division, in 
reconsidering this issue, the RO&IC must specifically 
consider that law and regulation.  See Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO&IC should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain any service medical, 
hospitalization and personnel records not 
already associated with the claims 
folder.  This should specifically include 
any medical records dated while the 
veteran was stationed in Japan during his 
period of active duty from 1950 to 1951, 
and particularly since December 1950.  If 
no such records are available, that fact 
should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO&IC should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any residuals of in-service 
frostbite, to specifically include those 
relating to his face, ears, feet and 
knees, from any facility or source 
identified by the veteran.  This must 
specifically include outstanding records 
of his treatment at the Altoona, 
Pennsylvania, VA Medical Center and from 
Dr. A. Reid Leopold.  The aid of the 
veteran and his representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  The RO&IC, if appropriate should 
request, directly from the SSA, complete 
copies of any additional disability 
determination(s) it has made concerning 
the veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts 
to fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate examination to 
determine the nature, extent and etiology 
of any residuals of the veteran's 
reported in-service frostbite, to 
specifically include that affecting his 
face, ears, feet and knees, found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer opinions 
as to whether it is at least as likely as 
not that the veteran has any current 
residuals of his reported in-service 
frostbite, reportedly suffered while 
serving in Korea from 1950 to 1951.  In 
offering this assessment, the examiner 
should comment on the September 1998 VA 
examination report, the September 1999 
statement prepared by Dr. Leopold, as 
well the provisions of Veterans Benefits 
Administration Manual M21-1, part VI, 
paragraph 11.20, which are reproduced 
above.  The physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

5.  The RO&IC should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  The RO&IC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO&IC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO&IC 
should refer to any pertinent formal or 
informal guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  In 
addition, the RO&IC must specifically 
consider Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 11.20.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


